Citation Nr: 1437947	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-09 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from February 1980 to September 1986.
This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

As the Veteran has been diagnosed with multiple psychiatric disorders, the issue of entitlement to service connection for PTSD has been recharacterized as service connection of a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

A hearing on this matter was held before the undersigned Veterans Law Judge in July 2010.  The hearing transcript is of record.

In September 2010, the Board denied entitlement to service connection for PTSD; the Veteran appealed this denial to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2011, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated the September 2010 Board decision pursuant to the Joint Motion, and remanded the case to the Board for readjudication consistent with its Order.

In December 2011, the Board denied the claim; again, the Veteran appealed to the Court.  In March 2013, the Court issued a memorandum decision which vacated the December 2011 Board decision and remanded the case to the Board.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran asserts that she has a psychiatric disorder that is related to an incident of military sexual trauma.

She has testified that she reported an October 1981 incident of sexual assault to her superior officer.  Efforts must be undertaken to locate her report.

In August 2005, a VA licensed clinical social worker found that the Veteran's PTSD symptoms are likely attributable to a military sexual assault.  Although the finding is compelling, it does not address the contemporaneous references to childhood sexual trauma, which predated the Veteran's service, nor does it address the inconsistencies in the Veteran's accounts of her military sexual trauma.  A VA examination must be scheduled.   

Updated VA treatment records must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the VA Medical Centers in Nashville, Tennessee, and Memphis, Tennessee, as well as any associated satellite clinics, since December 2011.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Request that the Department of the Army provide any available crime or incident reports documenting an attack upon a female servicemember at Fort Bragg, North Carolina, in or around October 1981; any reports drafted or filed by the Veteran's superior officers referencing either an attack upon the veteran or allegations of sexual assault; reports of any disciplinary actions taken against the Veteran that are not already part of her personnel file; and 4). any mental health evaluations of the Veteran that are not already part of her file.  The AOJ must summarize the Veteran's military service, her unit designation at the time of the assault, and her descriptions of the alleged assault with the request to the service department.   The personnel records show that at the time of the alleged assault in October 1981, the Veteran's military occupational specialty was fabric repair specialist, and she was assigned to the 259th FSC at Fort Bragg.  

3.  Schedule the Veteran for a VA mental disorders examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to identify all current psychiatric disorders and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder is related to service, including the in-service military sexual trauma the Veteran has described.  

If PTSD is diagnosed, the examiner must specify the implicated stressor(s), to include the alleged military sexual trauma.  If the examiner finds that the Veteran does not have PTSD, he or she must reconcile the difference of opinion with the August 2005 VA clinical note diagnosing the Veteran with PTSD as a result of military sexual trauma.  

In formulating an opinion as to whether the Veteran as a psychiatric disorder as a result of military sexual trauma, the examiner must comment on the clinical significance of any in-service behavior or performance changes subsequent to the assault alleged by the Veteran, including frequent visits for gynecological and reproductive health, decreased performance evaluations and eventual general discharge for several instances of abuse of illegal drugs.  The examiner must also comment on the impact, if any, of the childhood sexual abuse reported by the Veteran in the VA clinical notes, as well as any inconsistencies in her reporting of the incident.    

The examination report must include a complete rationale for all opinions expressed.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.        §§ 5109B, 7112.



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



